Exhibit 10.1

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into by and between
Gastar Exploration Inc. a Delaware corporation (the “Company”) and Michael
McCown (“Employee”), dated as of June 19, 2014 (the “Effective Date”).
1.Employment. During the Employment Period (as defined in Section 4 below), the
Company shall continue to employ Employee, and Employee shall continue to serve,
as Senior Vice President and Chief Operating Officer of the Company and in such
other position or positions as may be assigned by the Company from time to time.
2.    Duties and Responsibilities of Employee.
(a)    During the Employment Period, Employee shall devote Employee’s full
business time, attention and best efforts to the business of the Company and, as
applicable, its subsidiaries (the Company and its subsidiaries are collectively
referred to herein as the “Company Group”), as may be requested by the Company’s
Board of Directors (the “Board”) or the Company’s Chief Executive Officer (the
“CEO”). Employee’s duties will include those normally incidental to the
position(s) identified in Section 1, as well as such additional duties as may be
assigned to Employee by the Board or the CEO from time to time, which duties may
include, without limitation, providing services to other members of the Company
Group in addition to the Company. Employee may, without violating this
Agreement, (i) as a passive investment, own publicly traded securities in such
form or manner as will not require any services by Employee in the operation of
the entities in which such securities are owned; (ii) engage in charitable and
civic activities; or (iii) engage in other personal and passive investment
activities, in each case, so long as such interests or activities do not
interfere with Employee’s ability to fulfill Employee’s duties, authorities, and
responsibilities under this Agreement and are not inconsistent or competitive
with the business of the Company Group.
(b)    Employee acknowledges and agrees that Employee owes the Company Group
fiduciary duties, including duties of loyalty and disclosure, and that the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes the Company Group under common law.
3.    Compensation.
(a)    During the Employment Period, the Company shall pay to Employee an
annualized base salary of $312,000 (the “Base Salary”) in consideration for
Employee’s services under this Agreement, payable in substantially equal
installments in conformity with the Company’s customary payroll practices for
similarly situated employees as may exist from time to time, but no less
frequently than monthly. The Base Salary shall be reviewed periodically by the
Compensation Committee of the Board (the “Committee”), and may be increased or
decreased in the sole discretion of the Committee.
(b)    For each calendar year ending during the Employment Period that Employee
is employed hereunder, Employee shall be eligible to receive an annual cash
incentive, as recommended and approved by the Committee if the Company and
Employee, as applicable, achieve




--------------------------------------------------------------------------------



performance targets set by the Committee after consultation with the CEO
(“Incentive Compensation”). Employee’s Incentive Compensation target shall be
determined by the Committee with respect to each applicable calendar year. The
Incentive Compensation shall in all events be paid no later than March 15th of
the year following the year with respect to which it has been earned.
(c)    At the sole discretion of the Committee, during the Employment Period,
Employee shall be eligible to receive to receive long-term incentive awards in
such forms pursuant to such terms as may be determined by the Committee from
time to time, which may include equity or cash-based awards.
4.    Term of Employment. The initial term of this Agreement shall be for the
period beginning on the Effective Date and ending on June 19, 2016 (the “Initial
Term”). Unless this Agreement has been earlier terminated pursuant to Section 6
below, on the first anniversary of the Effective Date and on each subsequent
anniversary thereafter, this Agreement shall automatically renew and extend for
a period of 12 months (each such 12-month period being a “Renewal Term”) unless
written notice of non-renewal is delivered from either party to the other not
less than 30 days prior to the expiration of the then-existing Initial Term or
Renewal Term. Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 6. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”
5.    Benefits. Subject to the terms and conditions of this Agreement, Employee
shall be eligible to receive the following benefits during the Employment
Period:
(a)    The Company agrees to reimburse Employee for Employee’s reasonable
business-related expenses actually incurred in the performance of Employee’s
duties under this Agreement, provided that Employee timely submits all
documentation for such reimbursement, as required by Company policy in effect
from time to time. In no event shall any reimbursement be made to Employee for
such expenses incurred after the date of Employee’s termination of employment
with the Company.
(b)    Employee shall be eligible to participate in the same benefit plans and
programs in which other similarly situated executives of the Company are
eligible to participate, subject to the terms and conditions of the applicable
plans and programs in effect from time to time. The Company shall not, however,
by reason of this Section 5(b), be obligated to institute, maintain, or refrain
from changing, amending, or discontinuing, any such plan or policy, so long as
such changes are similarly applicable to similarly situated Company employees.
(c)    During the Employment Period, Company shall provide and maintain (or
cause to be provided and maintained) such facilities, equipment, supplies, and
staff support as are deemed appropriate by CEO and the Board in their sole
discretion, after consultation with Employee to be reasonably necessary for
Employee’s performance of his professional duties under this Agreement.

2
    



--------------------------------------------------------------------------------



(d)    During the Employment Period, Employee shall be entitled to holidays, a
minimum of twenty-five (25r) vacation days and sick leave (without loss of pay)
in accordance with the Company’s policies applicable to executives as in effect
from time to time.
6.    Termination of Employment.
(a)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:
(i)    Employee’s material breach of this Agreement, including Employee’s breach
of any representation, warranty or covenant made under this Agreement, or any
other material obligation owed to the Company or any other member of the Company
Group, in each case, which is either incapable of cure or, if capable of cure,
is not cured within thirty (30) days written notice to Employee of such breach;
(ii)    any act or omission which constitutes dishonesty, disloyalty, fraud,
theft, deceit, embezzlement, intentional misconduct, gross negligence, breach of
fiduciary duty or recklessness with respect to a material part of his duties,
including the willful violation of Company’s established written policies and
procedures; provided, that, for the avoidance of doubt, any act or omission by
Employee done at the direction of, or under the guidance of senior management of
the Company, its Board, its outside counsel, or its independent auditors, which
direction and guidance Employee reasonably follows, shall not be considered
recklessness or gross negligence under this Section 6(a)(ii);
(iii)    the conviction of Employee, or a plea of nolo contendere by Employee,
to any felony or any crime involving moral turpitude; or
(iv)    Employee’s refusal to perform lawful and reasonable services that
Employee is requested to perform under this Agreement after explicit
instructions from the CEO and/or Board ordering Employee to perform such
services.
(b)    Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.
(c)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate without notice. For purposes of this
Agreement, a “Disability” shall mean Employee’s inability, due to physical or
mental illness of Employee, to perform the functions essential to his position
with or without reasonable accommodation, for more than fifty (50%) of the time
during a continuous period of twelve (12) months. The date of disability shall
be deemed to be the last day of said twelve (12) month period, or the last day
on which Employee’s disability, taken with the prior days during that 12 month
period, exceeds said fifty percent (50%) of the time whichever date occurs
earlier. Successive periods of illness or injury due to the same or related
causes shall be considered as one period of disability unless such period is
separated by Employee’s return to full-time employment for three (3) successive
months. The

3
    



--------------------------------------------------------------------------------



determination of whether Employee has incurred a Disability will be made in good
faith by the Board.
(d)    Employee’s Right to Terminate. Employee shall have the right to terminate
Employee’s employment with the Company at any time and for any other reason, or
no reason at all, upon 30 days advance written notice to the Company; provided,
however, that if Employee has provided notice to the Company of Employee’s
termination of Employee’s employment, the Company may determine, in its sole
discretion, that such termination shall be effective on any date prior to the
effective date of termination provided in such notice (and, if such earlier date
is so required, then it shall not change the basis for Employee’s termination of
employment nor be construed or interpreted as a termination of employment
pursuant to Section 6(b) above).
(e)    Effect of Termination.
(i)    If Employee’s employment is terminated by the Company without Cause
pursuant to Section 6(b) above or terminates due to Employee’s death or
Disability pursuant to Section 6(c) above and, in each case, Employee (or, if
applicable, Employee’s heirs): (A) executes on or before the Release Expiration
Date (as defined below), and does not revoke within the time provided by the
Company to do so, a release of all claims in a form acceptable to the Company
that releases all claims against the Company each other member of the Company
Group and their respective predecessors, successors, affiliates, officers,
directors, employees, managers, members, agents and representatives (the
“Release”); and (B) abides by Employee’s continuing obligations under Sections
8, 9 and 10 of this Agreement, then, subject to Section 6(e)(iv) below, (1) the
Company shall pay to Employee (or, if applicable, Employee’s heirs) a lump sum
cash severance payment equal to the product of (a) 2.5 and (b) the highest rate
of Base Salary in effect at any time during the one-year period preceding the
date of such termination plus (such lump sum payment, the “Severance Payment”)
and (2) provided that Employee (or, if applicable, Employee’s beneficiaries)
timely elect continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) under the Company’s group health plan, the
Company shall pay Employee, on the first of each month during his COBRA
continuation period, an amount equal to his required COBRA premium (the “COBRA
Benefit”). If Employee dies during the COBRA continuation period, this health
plan continuation coverage and the Company’s monthly payment of the COBRA
premium amount will continue for the benefit of Employee’s eligible
beneficiary(ies) for the remainder of the COBRA continuation period applicable
to them.  
(ii)    Employee acknowledges Employee’s understanding that if the Release is
not timely executed, and the required revocation period has not fully expired
without revocation during the allowed time period, Employee shall not be
entitled to any portion of the Severance Payment and payment of the COBRA
Benefit shall cease. As used herein, the “Release Expiration Date” is that date
that is 21 days following the date upon which the Company delivers the Release
to Employee (which shall occur no later than seven days after the date on which
Employee’s

4
    



--------------------------------------------------------------------------------



employment terminates (the “Termination Date”)) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date. For the avoidance of doubt, a non-renewal of this
Agreement by the Company pursuant to Section 4 above shall not give rise to a
right to the Severance Payment or COBRA Benefit.
(iii)    The Severance Payment will be paid in a single lump sum no later than
70 days following the Termination Date. Any payments under this Agreement that
may be excluded from Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury regulations and interpretive guidance issued
thereunder (collectively, “Section 409A”) either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. Notwithstanding the
foregoing, if the Severance Payment or any portion of the COBRA Benefit would be
subject to additional taxes and interest under Section 409A because the timing
of such payment is not delayed as provided in Section 409A, then the payment of
the Severance Payment or installments of the COBRA Benefit shall be delayed and
paid, without interest, in a lump sum on the date that is six months after the
Termination Date (or if such payment date does not fall on a business day of
Company, the next following business day of the Company), or such earlier date
upon which such payment can be paid under Section 409A without being subject to
such additional taxes and interest. The Severance Payment and each payment of a
portion of the COBRA Benefit under this Agreement is intended to be a series of
separate payments and not as the entitlement to a single payment for purposes of
Section 409A. For purposes of this Agreement, references to Employee’s
termination of employment shall mean, and be interpreted in accordance with,
Employee’s “separation from service” from the Company within the meaning of
Treasury Regulation § 1.409A-1(h)(1)(ii).
(iv)    Employee acknowledges that Employee is currently a participant in the
Gastar Exploration Inc. Employee Change of Control Severance Plan, as amended
from time to time (the “Severance Plan”). In the event that upon (or as a result
of) Employee’s termination of employment hereunder his total benefits payable
pursuant to the Severance Plan (assuming the requirements for payment pursuant
to the Severance Plan are satisfied) exceed the Severance Payment, Employee
shall instead receive benefits pursuant to the Severance Plan and shall not be
eligible to receive the Severance Payment described hereunder (but shall remain
eligible for the COBRA Benefit). For the avoidance of doubt, in no event shall
Employee be entitled to receive both the Severance Payment and any payments or
benefits pursuant to the Severance Plan.
(f)    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive the Severance Payment and COBRA Benefit pursuant to Section
6(e) above but, after such determination, the Company subsequently acquires
evidence or determines that: (i) Employee has

5
    



--------------------------------------------------------------------------------



failed to abide by Employee’s continuing obligations under Sections 8, 9, or 10
of this Agreement; or (ii) a Cause condition existed prior to the date of
Employee’s termination of employment that, had the Company been fully aware of
such condition, would have resulted in the termination of Employee’s employment
pursuant to Section 6(a) above, then the Company shall have the right to cease
providing the COBRA Benefit and, if applicable, the Severance Payment, and the
Company shall also have the right to recover some or all of the Severance
Payment and COBRA Benefit paid to Employee prior to the Company’s determination
that this Section 6(f) applies.
7.    Conflicts of Interest. Employee agrees that Employee shall promptly
disclose to the Board any actual or potential conflict of interest involving
Employee upon Employee becoming aware of such conflict or potential conflict.
For purposes of this requirement, a conflict of interest shall exist if Employee
directly or indirectly engages in, or plans to engage in, any activities,
associations, or interests that conflict with Employee’s duties,
responsibilities, authorities, or obligations for and to any member of the
Company Group.
8.    Confidentiality. Employee acknowledges and agrees that, in the course of
Employee’s employment with the Company and the performance of Employee’s duties
on behalf of the Company Group hereunder, Employee will be has been provided
with, and will continue to be provided with, and have access to, valuable
Confidential Information (as defined below). In consideration of Employee’s
receipt and access to such Confidential Information and in exchange for other
valuable consideration provided hereunder and as a condition of Employee’s
continued employment with the Company, Employee agrees to comply with this
Section 8.
(a)    Employee covenants and agrees, both during the Employment Period and at
all times thereafter that, except as expressly permitted by this Agreement or by
directive of the Board, Employee shall not disclose any Confidential Information
to any person or entity and shall not use any Confidential Information except
for the benefit of the Company Group. Employee acknowledges and agrees that
Employee would inevitably use and disclose Confidential Information in violation
of this Section 8 if Employee were to violate any of the covenants set forth in
Section 9 below. Employee shall follow all Company policies and protocols
regarding the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). This covenant shall apply to all Confidential
Information, whether now known or later to become known to Employee during the
Employment Period.
(b)    Notwithstanding Section 8(a), Employee may make disclosures of
Confidential Information that Employee is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law; provided, however, that, prior to any such disclosure,
Employee shall, to the extent legally permissible and practicable:
(i)    provide the Board with prompt notice of such requirements so that the
Board may, at its expense, seek a protective order or other appropriate remedy
or waive compliance with the terms of this Section;
(ii)    consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and

6
    



--------------------------------------------------------------------------------



(iii)    cooperate with the Board (at the Company’s reasonable cost and expense)
in any attempt it may make to obtain a protective order or other appropriate
remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, Employee agrees (1) to furnish only that portion of the
Confidential Information that is required to be furnished, as advised by written
opinion of counsel to Employee, if any, and (2) to exercise (at the Company’s
reasonable cost and expense) all reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.
(c)    Upon the expiration of the Employment Period and at any other time upon
request of the Company, Employee shall surrender and deliver to the Company all
documents (including electronically stored information) and other materials of
any nature containing or pertaining to all Confidential Information and any
other Company property (including, without limitation, any Company-issued
computer, mobile device, credit card, or other equipment or property), in
Employee’s possession, custody and control and shall not retain any such
document or other materials or property. Employee acknowledges and agrees that
any Severance Payment and COBRA Benefit is conditional upon Employee’s
compliance with this Section 8(c).
(d)    All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries and inventions, whether patentable or not,
that are or have been conceived, made, developed or acquired by or disclosed to
Employee, individually or in conjunction with others, during the period that
Employee is employed by any member of the Company Group, including during the
Employment Period (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to the Company Group’s businesses
or properties, products or services (including all such information relating to
corporate opportunities, business plans, strategies for developing business and
market share, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, customer requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company Group and be subject to the same restrictions on disclosure
applicable to all Confidential Information pursuant to this Agreement. For
purposes of this Agreement, Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of a disclosure or wrongful act of Employee; (ii) was available to
Employee on a non-confidential basis before its disclosure by a member of the
Company Group; or (iii) becomes available to Employee on a non-confidential
basis from a source other than a member of the Company Group, provided that such
source is not bound by a confidentiality agreement with a member of the Company
Group.
9.    Non-Competition and Non-Solicitation.

7
    



--------------------------------------------------------------------------------



(a)    Employee acknowledges and agrees that the Company Group has entrusted,
and will be entrusting Employee, in Employee’s unique and special capacity, with
developing the goodwill of the Company Group, and in consideration thereof and
in consideration of the access to Confidential Information and as a condition to
the Company’s entry into this Agreement and employment of Employee, and
Employee’s receipt of restricted stock and performance based units pursuant to
the Company’s equity incentive plans (which further aligns Employee’s interests
with the interests of the Company), Employee has voluntarily agreed to the
covenants set forth in this Section. Employee further agrees and acknowledges
that the limitations and restrictions set forth herein, including geographical
and temporal restrictions on certain competitive activities, are reasonable in
all respects and are material and substantial parts of this Agreement intended
and necessary to prevent unfair competition and to protect the Company Group’s
legitimate business interests, including the protection of its Confidential
Information and goodwill.
(b)    Employee agrees that, during the period that he is employed by any member
of the Company Group and continuing through the date that is 12 months following
the date that Employee is no longer employed by any member of the Company Group,
Employee shall not, without the prior written approval of the CEO or the Board,
directly or indirectly, for himself or on behalf of or in conjunction with any
other person or entity of whatever nature:
(v)    engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which such
prohibition shall prevent Employee from directly or indirectly owning, managing,
operating, joining, becoming an employee or consultant of, or loaning money to
or selling or leasing equipment or real estate to or otherwise being affiliated
with any person or entity engaged in, or planning to engage in, the Business in
competition, or anticipated competition, in the Market Area, with any member of
the Company Group;
(vi)    appropriate any Business Opportunity of, or relating to, the Company
Group located in the Market Area;
(vii)    solicit, canvass, approach, entice or induce any Covered Customer or
Supplier to cease, fail to establish, or lessen such Covered Customer or
Supplier’s business with the Company Group; or
(viii)    solicit, canvass, approach, entice or induce any Covered Employee or
Agent to alter, lessen or terminate his, her or its employment, engagement or
relationship with the Company Group.
(c)    During the Employment Period and at all times following the termination
of Employee’s employment for whatever reason, Employee shall not (except to the
extent required by law) disparage, and shall cause Employee’s Affiliates not to
disparage, either orally or in writing, the Company or any of its Affiliates, or
any of their directors, officers, managers, agents, representatives,
stockholders, investors, partners, members, or employees, or any of their
respective businesses, products, services or practices.

8
    



--------------------------------------------------------------------------------



(d)    Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that would be caused to the Company Group for
which it would have no other adequate remedy, Employee agrees that the Company
and, if applicable, other affected members of the Company Group, shall be
entitled to enforce the foregoing covenants, in the event of a breach, by
injunctions and restraining orders and that such enforcement shall not be the
Company’s or such other member of the Company Group’s exclusive remedy for a
breach but instead shall be in addition to all other rights and remedies
available to the Company or such other member of the Company Group at law and
equity.
(e)    The covenants in this Section 9, and each provision and portion thereof,
are severable and separate, and the unenforceability of any specific covenant
shall not affect the provisions of any other covenant. Moreover, in the event
any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which the arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.
(f)    For purposes of this Section 9, the following terms shall have the
following meanings:
(i)    “Business” shall mean the business of exploration and production of oil,
gas and other hydrocarbons.
(ii)    “Covered Customer or Supplier” shall mean any individual, corporation,
partnership, limited liability company, association, trust, unincorporated
organization, or other entity who is or was: (A) a customer or supplier of any
Company or any member of the Company Group at any time during the last 12 months
of Employee’s employment with the Company Group; or (B) a prospective customer
or supplier of any Company or any member of the Company Group about which
Employee had confidential information or with which Employee had contact in
Employee’s capacity as a representative of the Company or any other member of
the Company Group.
(iii)    “Covered Employee or Agent” shall mean any individual, corporation,
partnership, limited liability company, association, trust, unincorporated
organization, or other person or entity who is an employee, director, officer,
contractor, consultant, or vendor of the Company or any member of the Company
Group.
(iv)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(v)    “Market Area” shall mean that geographic area within ten (10) miles of:
(i) an operation of the Company that was active as of the date that Employee
terminated employment with the Company Group, or (ii) a prospect of the Company
that was active as of the date that Employee terminated employment with the
Company Group.

9
    



--------------------------------------------------------------------------------



10.    Ownership of Intellectual Property. Employee agrees that the Company
shall own, and Employee agrees to assign and does hereby assign, all right,
title and interest (including patent rights, copyrights, trade secret rights,
mask work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Employee during the
period of Employee’s employment with any member of the Company Group, including
during the Employment Period, which either (a) related or relate, at the time of
conception, reduction to practice, creation, derivation or development, to the
Company Group’s businesses or actual or anticipated research or development, or
(b) are or were developed on any amount of the Company’s time or with the use of
any of the Company Group’s equipment, supplies, facilities or trade secret
information (all of the foregoing collectively referred to herein as “Company
Intellectual Property”), and Employee will promptly disclose all Company
Intellectual Property to the Company. All of Employee’s works of authorship and
associated copyrights created during the Employment Period and in the scope of
Employee’s employment shall be deemed to be “works made for hire” within the
meaning of the Copyright Act. Employee agrees to perform, during and after the
Employment Period, all reasonable acts deemed necessary by the Company Group to
assist the Company, at the Company’s expense, in obtaining and enforcing its
rights throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Company Intellectual Property.
11.    Defense of Claims. Employee agrees that, during the Employment Period and
thereafter, upon request from the Company, Employee will cooperate with the
Company Group in the defense of any claims or actions that may be made by or
against the Company Group that relate to Employee’s actual or prior areas of
responsibility. The Company agrees to pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses incurred, or reasonably
incurred, to comply with Employee’s obligations under this Section 11, provided
Employee provides reasonable documentation of same and obtains the Company’s
prior approval for incurring such expenses.
12.    Liability Insurance and Indemnification. The Company represents and
warrants that it has in place Directors and Officers liability Insurance
Policies, naming Employee as an insured against any and all claims, actions,
causes of action, lawsuits or investigations which could be brought against
employee in his capacity as an employee, director or officer of the Company and
any of its subsidiaries, subject only to the specific exclusions set forth in
said policies, including without limitation, any exclusion for fraud, willful
misconduct, or misrepresentation. For the period of time for which Employee is
an employee of the Company, the Company shall maintain these policies and timely
pay all premiums due under those policies. The Company shall acquire such “tail”
or other policies of insurance to continue the coverage of Employee, should he
no longer be employed by the Company to cover any subsequent claims, actions,
lawsuits, causes of action or investigations brought against Employee while in
the capacity as an employee of the Company. The Company shall indemnify and hold
Employee harmless to the greatest extent permitted by the

10
    



--------------------------------------------------------------------------------



law, from any action, claim, lawsuit, cause of action or investigation brought
against Employee as an employee, officer or director of the Company and any of
its subsidiaries, regardless of whether the Directors and Officers Liability
Insurance Policies are in place, and regardless of whether Employee has ceased
to be employed by the Company, or otherwise. This agreement by the Company to
indemnify and hold Employee harmless shall include the Company’s obligation to
pay all damages, injuries and penalties incurred by Employee or against
Employee, and Employee’s costs and reasonable attorneys’ fees. This agreement to
indemnify and hold harmless shall not apply if and only if Employee is convicted
of a felony which is affirmed on appeals or is not appealed, or is found guilty,
by final verdict, of fraud or willful misconduct.
13.    Arbitration.
(a)    Subject to Section 13(b), any dispute, controversy or claim between
Employee and the Company arising out of or relating to this Agreement or
Employee’s employment with the Company will be finally settled by arbitration in
Houston Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules.  The arbitration
award shall be final and binding on both parties.  Any arbitration conducted
under this Section 13 shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA.  The
Arbitrator shall expeditiously (and, if practicable, within 90 days after the
selection of the Arbitrator) hear and decide all matters concerning the
dispute.  Except as expressly provided to the contrary in this Agreement, the
Arbitrator shall have the power to (i) gather such materials, information,
testimony and evidence as the Arbitrator deems relevant to the dispute before
him or her (and each party will provide such materials, information, testimony
and evidence requested by the Arbitrator), and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be reasoned,
rendered in writing, be final, non-appealable and binding upon the disputing
parties and the parties agree that judgment upon the award may be entered by any
court of competent jurisdiction; provided, however, that the parties agree that
the Arbitrator and any court enforcing the award of the Arbitrator shall not
have the right or authority to award punitive or exemplary damages to any
disputing party.  The party whom the Arbitrator determines is the prevailing
party in such arbitration shall receive, in addition to any other award pursuant
to such arbitration or associated judgment, reimbursement from the other party
of all reasonable legal fees and costs.
(b)    Notwithstanding Section 13(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief; provided,
however, that the remainder of any such dispute (beyond the application for
emergency or temporary injunctive relief) shall be subject to arbitration under
this Section 13.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 13, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
14.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

11
    



--------------------------------------------------------------------------------



15.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.” The words “herein,”
“hereof,” “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.
16.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.
17.    Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein; moreover,
this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof. This Agreement may be amended only by a written
instrument executed by both parties hereto.
18.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.
19.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.
20.    Affiliates. For purposes of this Agreement, the term “Affiliates” means
any person or entity Controlling, Controlled by, or Under Common Control with
the Company. The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common

12
    



--------------------------------------------------------------------------------



Control with” means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or any Company or other ownership interest, by contract or otherwise)
of a person or entity. For the purposes of the preceding sentence, Control shall
be deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation more than
50% of the outstanding voting securities thereof; (b) in the case of a limited
liability company, partnership or joint venture, the right to more than 50% of
the distributions therefrom (including liquidating distributions); or (c) in the
case of any other person or entity, more than 50% of the economic or beneficial
interest therein.
21.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission or email to the number or email address, if
applicable, set forth below, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:
If to the Company, addressed to:


Gastar Exploration Inc.
1331 Lamar Street, Suite 650
Houston, Texas 77010


If to Employee, addressed to:


Michael McCown
3650 Butcher Bend Rd.
Mineral Wells, West Virginia 26150


22.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
23.    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Employee prior to the termination of Employee’s employment, any termination
of Employee’s employment shall constitute: (i) an automatic resignation of
Employee as an officer of the Company and each member of the Company Group, as
applicable, (ii) an automatic resignation of Employee from the Board, as
applicable; (iii) if applicable, an automatic resignation of Employee from the
board of directors (or similar governing body) of any member of the Company
Group and from the board of directors (or similar governing body) of any
corporation, limited liability entity or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board (or
similar governing body) Employee serves as the Company’s or such Affiliate’s
designee or other representative.

13
    



--------------------------------------------------------------------------------



24.    Section 409A. If any provision of this Agreement does not satisfy the
requirements of Section 409A, then such provision shall nevertheless be applied
in a manner consistent with those requirements. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement are exempt from, or compliant with, Section 409A and in no
event shall any member of the Company Group be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Employee on account of non-compliance with Section 409A. To the extent that any
reimbursements pursuant to this Agreement are taxable to Employee, any such
reimbursement payment due to Employee pursuant to such provision shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. Further, such
reimbursements are not subject to liquidation or exchange for another benefit
and the amount of such reimbursements that Employee receives in one taxable year
shall not affect the amount of such reimbursements or benefits that Employee
receives in any other taxable year.
25.    Effect of Termination. The provisions of Sections 6, 7-12 and 22 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.
26.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement is an intended, third-party beneficiary of
Employee’s obligations under Sections 7-11 above and shall be entitled to
enforce such obligations as if a party hereto.
27.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or part or portion thereof) is
invalid or unenforceable, then the invalidity or unenforceability of that
provision shall not affect the validity or enforceability of any other provision
of this Agreement, and all other provisions shall remain in full force and
effect.
[Signature page follows]



14
    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed in its name and on its behalf, to be effective as of the Effective
Date.




/s/ Michael McCown     
Michael McCown


GASTAR EXPLORATION INC.




By: /s/ J. Russell Porter     
Name: J. Russell Porter
Title: President and CEO









Signature Page to
Employment Agreement



